                     Case 1:19-bk-12235                   Doc 8       Filed 06/17/19 Entered 06/18/19 14:30:40                            Desc Main
                                                                      Document      Page 1 of 2
     Fill in this information to 1dent1fy your case·


     Debtor 1          CEDRIC TYRONE ALLEN JR
                       First Name                Middle Name                Last Name
                                                                                                          Fft_FD ·o◊
     Debtor2
     (Spouse, W fding) First Name                Middle Name                Last Name                19 JUN I 7 PM 2: S 7
     Uni1ed s1a1es Bankruptcy Court for the: SOUTHERN District of OHIO____
     Case number                                                                                        ��LERK OF COURT                        □ Check if this is an
     Of known)                                                                                                                                      amended filing




       Official Form 108
      Statement of Intention for Individuals Filing Under Chapter 7                                                                                          1211s

      If you are aR individual filing unde,-chaptw- 7, you mu&t fill out this fonn if:
      ■ creditors have claims secured by your property, or
      ■ you have leased personal property and the lease has not expired.
      You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
      whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
      If two mamed people are filing together in a joint case, both are equally responsible for supplying correct information.
      Both debtors must sign and date the form.
      Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
      write your name and case number (if known).


      fifM              List Your Creditors Who Have Secured Claims

        1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
           information below.

                Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                        secures a debt?                                   as exempt on Schedule C?


              ��:1!�
                      or's
                              ALLY FINANCIAL
                                                                                        Ii(Surrender the property.                         lia No
                                                                                        r� Retain the property and redeem it.              OYes
             Description of 2017 CHEVY TRAX
             property                                                                   0 Retain the property and enter into a
             s ecuring debt:
                                                                                           Reaffirmation Agreement.
                                                                                        0 Retain the property and [explain]: ____



             Creditor's                                                                 0 Surrender the property.                         □N   o
             name:
             Description of
                                                                                        0 Retain the property and redeem it.              □ Ye  s


             property                                                                   0 Retain the property and enter into a
             s ecuring debt:
                                                                                           Reaffirmation Agreement.
                                                                                        0 Retain the property and [explain]: ____



             Creditor's                                                                 0 Surrender the property.                         □N   o
             name:
             Description of
                                                                                        D Retain the property and redeem it.              □ Yes
             property                                                                   0 Retain the property and enter into a
             securing debt:                                                                Reaffirmation Agreement.
                                                                                        0 Retain the property and [explain): ____


                                                                                                                                                             I
             Creditor's                                                                 0 Surrender the property.                         ONo
             name:
             Description of
                                                                                        0 Retain the property and redeem it.              □ Ye  s


             property                                                                   0 Retain the property and enter into a
             securing debt:                                                               Reaffirmation Agreement.
                                                                                        0 Retain the property and [explain]: ____



      Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
I.
            Case 1:19-bk-12235                 Doc 8         Filed 06/17/19 Entered 06/18/19 14:30:40                        Desc Main
                                                             Document      Page 2 of 2
 Debtor 1        CEDRIC TYRONE ALLEN JR                                                     Case number (If known)______________
                First Name      Middle Name      last Name




 •§f◄            List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Fonn 106G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                             Will the lease be assumed?

       Lessor's name:                                                                                               □ No
       Description of leased
                                                                                                                    □ Yes
       property:


       Lessor's name;                                                                                               □ No
       Description of leased
                                                                                                                    □ Yes
       property:


       Lessor's name:                                                                                               □ No
       Description of leased                                                                                        □ Yes
       property:


       Lessor's name:                                                                                               □ No
                                                                                                                    □ Yes
       Description of leased
       property:


       Lessor's name:                                                                                               □ No
       De&aiption of leased
                                                                                                                    □ Yes
       property:


       Lessor's name:                                                                                              □ No
       Description of leased
                                                                                                                   □ Yes
       propert-;:


       Lessor's name:                                                                                              □ No
       Description of leased
                                                                                                                   □ Yes
       property:




 iiiI           Sign Below




      Signature of Debtor 1                                      Signature of Debtor 2

      Datetlo   11
            MM/ 00 /
                         1fJj                                    Dais _______
                                                                      MM/ 00 / YYYY




Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                          page2
